Brown, J.,
dissents and votes to reverse the judgment, grant the petition, and annul the commissioner’s determination, with the following memorandum: I agree with the view expressed by my colleague, Justice Silverman of the First Department, in his dissent in People ex rel. Turano v Cunningham (57 AD2d 801, 802-803). The procedures applicable to intermittent sentences under the Penal Law are predicated upon those set forth with respect to the imposition of definite sentences (see, e.g., Penal Law, § 85.00, subd 3; § 85.10, subd 1) and I find no basis for concluding that the Legislature intended to in any respect make “the incidents of an intermittent sentence harsher than the corresponding incidents of a definite sentence” (People ex rel. Turano v Cunningham, 57 AD2d 801, 803, supra). Inmates serving intermittent sentences should, in my view, be afforded the same opportunity for recognition of their “good behavior and efficient and willing performance of duties assigned or progress and achievement in an assigned treatment program” (Correction Law, § 804, subd 1) as those upon whom definite sentences have been imposed. Accordingly, I conclude that the commissioner was not justified in refusing to consider petitioner for a “good time” allowance under subdivision 1 of section 804 of the Correction Law.